Citation Nr: 1729154	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  03-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to an extraschedular rating in excess of 20 percent for post-operative right ankle residuals prior to July 25, 2008 and from April 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970 and from December 1970 to August 1975.  He also had a period of service in the National Guard from December 1998 to March 2000.

This matter came to the Board of Veterans' Appeals Board on appeal from February 2003 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2003, the Veteran had a hearing at the RO before a Decision Review
Officer.

In a February 2016 decision, the Board denied the Veteran's claim for an increased rating for right ankle disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court issued an order which granted a joint motion of the parties, for partial remand and to vacate in part the Board's April 2007 decision to the extent it denied an extraschedular rating in excess of 20 percent for the Veteran's right ankle disability.  A copy of the motion and the Court's Order have been incorporated into the claims folder.

The February 2016 Board decision also remanded the Veteran's claims for service connection for right knee disability and for lumbosacral strain.  These issues are now ready for Board review.  The Board notes that documents added to the record subsequent to an August 2016 supplemental statement of the case are duplicative or are not relevant to the Veteran's right knee and lumbosacral strain claims.  Consequently remand for RO consideration of these documents is not indicated.

In May 2016, the Veteran filed a notice of disagreement (NOD) with an April 2016 rating decision which denied service connection for PTSD.  The RO has not responded with a statement of the case (SOC).  But in a May 2016 letter to the Veteran, the RO acknowledged receipt of the NOD.  As such, a remand of the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.

Additionally, in May 2017, the Veteran filed an NOD with a February 2017 rating decision addressing evaluations assigned for a stomach scar, for migraines, for a right arm scar, and for a right wrist disability.  The RO has not responded with an SOC.  But in a May 2017 letter to the Veteran, the RO acknowledged receipt of the NOD.  As such, a remand of these issues pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.

The issue of entitlement to an extraschedular rating in excess of 20 percent for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not develop right knee arthritis within a year of discharge from service, and his current right knee disability is not related to the right knee problems he experienced during service or any other incidence of service.  

2.  The Veteran's current low back disability, lumbosacral strain, first developed many years after discharge from service, and is not related to any incidence of service.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service and may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A low back disability, lumbosacral strain, was not incurred in or aggravated by service and may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a right knee disability and for a lumbosacral strain disability.  As explained below, the Board finds that service connection is not warranted for the Veteran's right knee and lumbosacral disabilities.

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, private medical records and VA treatment records have been associated with the record.  The Veteran's claims were remanded by the Board in February 2016 to provide the Veteran VA examinations and to obtain VA medical opinions.  The appropriate VA examinations were provided and VA medical opinions were obtained.  There has been substantial compliance with the Board's remand directives.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As the most probative medical evidence indicates that the Veteran did not have arthritis of the right knee or lumbosacral spine within a year of discharge from service, this presumption is not applicable to the Veteran's case.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(22), 101(23), 101(24), 106, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a).  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303 (d). 

Although certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b).

III.  History  

The Veteran's STRs show that the Veteran complained of right knee pain in March 1974.  The impression was rule out chondromalacia.  The STRs show that the Veteran was put on physical profiles for his right knee in April and May 1974.  The April 1974 physical profile indicates possible torn meniscus.  The Veteran's June 1975 separation examination was negative for any findings regarding the knee, at that time the Veteran reported that he had or had had "trick" or locked knee on a report of medical history questionnaire.  

The Veteran's STRs reveal no low back complaints.  The Veteran's June 1975 separation examination was negative for any findings regarding the spine and at that time the Veteran denied ever having had recurrent back pain on his report of medical history questionnaire.   

On a March 1996 report of medical history for employment purposes, the Veteran indicated that he had had back trouble but had never had a knee injury.  In reports of medical history for employment purposes, dated in 1998, in November 1999, and in May 2002, the Veteran denied knee injury and denied back trouble.  At the November 1999 employment examination the Veteran specifically denied ever having any back injuries.  All these examination reports revealed the Veteran to have normal back and extremities.  

A May 1999 National Guard letter indicates that the Veteran had been seeking treatment for arthritis in his lower back.  A July 1999 National Guard memorandum states that the Veteran needed to provide medical documentation. 

A March 2000 letter form a private physician states that the Veteran had an arthritis condition of his back.  

The record contains a May 2000 physical profile indicating that the Veteran had arthritis in the back.  The form states that such was not associated with military service (not in line of duty).

June 2000 private medical records indicate that the Veteran was treated for lumbar strain and right knee contusion following a motor vehicle accident (MVA).  

The Veteran submitted his claim for service connection for a low back disability in May 2002.  He indicated on his claim form that this disability began in August 2000.  

At the November 2003 hearing, the representative pointed out that the Veteran received treatment for his right knee in April 1974 and that the STRs indicated that the Veteran had a possible torn meniscus at that time.  The Veteran stated that he had not received treatment for his right knee after service, that he had just used pain pills.  He said that his knee would sometimes lock and give way.  He reported that he injured his back in May 1999 during reserve service when he climbed a ladder and hit his head on the ceiling.  He said that his back occasionally went out on him.  He also reported that his back was stiff in the mornings.  

A September 2003 VA treatment record notes that the Veteran reported chronic low back pain and knee pain that bothered him off and on.  He thought that they were triggered by an accident he had in the reserves when he struck his head.  

On VA examination in November 2008 the examiner was unable to fully examine the Veteran's right knee and low back because the Veteran was wheelchair bound due to recent right ankle surgery.  She suggested re-evaluation when the Veteran could fully stand on right foot and was fully recovered from surgery.  The Veteran reported that he forgot exactly when he originally injured the right knee, but thought he injured it in about 1998.  He stated that his right knee swelled and that it was difficult to bend.  He reported that the x-rays showed no abnormalities at the time and that he had been diagnosed with tendonitis.  The Veteran reported that his right knee got better.  He stated that currently, every now and then, the right knee gets stiff starting about nine months previously.  He reported that he performed physical therapy for the knee for six months which helped the discomfort.  The examiner then discussed the Veteran's history of low back complaints.  November 4, 2008 x-rays of the lumbosacral spine were normal.  Based on review of file and the Veteran's reported history it was the examiner's opinion that it was less likely that the Veteran's lumbosacral complaints were related to the reported injury of hitting his head on a ceiling, and more likely related to other nonservice related injuries, such as a MVA and work-related injuries  

VA examination in May 2010 showed that the Veteran was still non-weight bearing due to his right ankle disability.  The examiner stated that based on review of the claims file documenting only a few episodic visits for his knee, and the lack of documented chronicity of a right knee problem, it is less likely that the Veteran's right knee condition is related to a service injury or other event of his active duty.  The May 2010 VA examiner provided a negative opinion regarding the Veteran's lumbosacral spine condition identical to that provided by the November 2008 VA examiner.  

October 2015 VA x-rays of the right knee were interpreted as revealing no acute bony abnormality.

On VA spine examination in April 2016, the Veteran told the examiner that he injured his back when he ran into a barbed wire fence at night in Vietnam.  He reported that he jerked away, injuring his back.  He said that he went to the dispensary at that time.  He asserted that he also hurt his back during his National Guard service when he was painting and he hit the ceiling.  The Veteran reported that he currently experienced stiffness in his low back.  The examiner noted that the Veteran did not have arthritis of the lumbosacral spine.  The diagnosis was lumbosacral strain.  The VA examiner opined that it was less likely than not that the Veteran's lumbar strain was incurred in or caused by service.  The examiner noted that lumbar strain is a soft tissue injury that resolves in two to six weeks.  He noted that the Veteran is now 69 years old and there is insufficient evidence in the STRs, and thereafter, to support a continuity of a lumbar spine condition.  

The Veteran reported to a VA examiner in April 2016 that he sprained his right knee when he stepped into a gopher hole in Germany, at the same time he injured his right ankle.  He claimed that it was swollen with fluid at that time.  He reported that his right knee still hurts and swells.  The examiner noted that the Veteran did not have arthritis of the right knee.  The diagnosis was knee strain.  The VA examiner opined that it was less likely than not that the Veteran's right knee strain was incurred in or caused by service.  The examiner noted that knee strain is a soft tissue injury that resolves in two to six weeks.  He noted that the Veteran is now 69 years old and there is insufficient evidence in the STRs and thereafter to support a continuity of a right knee condition.  

IV.  Low Back Disability Analysis

With regards to the Veteran's lumbosacral spine claim, the Board notes that the earliest documented report of back trouble was in a March 1996 report of medical history for his employer, and no back disability was noted on examination at that time.  The STRs from active duty do not support the Veteran's current assertions of an in-service back injury.  Furthermore, in June 1975, in preparation for discharge from active service, the Veteran reported a number of disabilities, including knee disability, but he denied back problems.  Consequently, the Board does not find the Veteran's assertions that he has had low back problems ever since active service to be credible.  

The Board recognizes that the Veteran reported that he had arthritis of his back during his National Guard service and that a private physician at that time stated that the Veteran had arthritis of the back.  The Board does not find the statements of the Veteran or the private physician to have much probative value as no reference was made to any x-ray confirmation and subsequent VA x-rays were negative to lumbosacral arthritis.  Additionally, the private physician did not opine that the Veteran the reported back disability that was caused by the Reserve service.  

The Board finds the opinions of the VA examiners to be of great probative value.  The examiners' conclusions were supported by medical rationale and are consistent with the verifiable facts regarding the Veteran's conditions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).   

The VA examiners in November 2008 and April 2016 examined the Veteran and reviewed the Veteran's medical history, including during his National Guard service, and were of the opinion that the Veteran's current lumbosacral strain disability is unrelated to the Veteran's military service.   

In this case the most probative evidence includes the VA medical opinions which weigh against the Veteran's claim for service connection for a low back disability.  The record contains no medical opinions relating the Veteran's current low back disability, lumbosacral strain, to either his active service or to his Reserve service.  Accordingly, service connection for Veteran's low back disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


V.  Right Knee Analysis

The Board recognizes that the Veteran had right knee pain and was put on profiles during active duty due to right knee disability.  However, as explained below, the most probative evidence of record indicates that the in-service right knee complaints were acute and transitory in nature and that the current right knee complaints are unrelated to the Veteran's active service or his National Guard service.  

Although the STRs confirm right knee problems during service no knee disability was noted on examination for discharge from service.  Furthermore there are no records indicating any right knee injury or complaints during the Veteran's National Guard service.  The Veteran experienced a right knee injury in a MVA after his National Guard service, and several VA examiners have opined that the Veteran's current right knee disability is unrelated to the Veteran's active or National Guard service.  

The Board has considered the Veteran's contentions that he currently has right knee disability that is related to service.  Although he is competent to testify as to events that occurred in military service and his right knee symptoms, he is not competent to conclude that the right knee problems during active service or an injury during National Guard service are connected to his current right knee diagnoses.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, an orthopedic  issue, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a right knee disability.

In this case the most probative evidence includes the VA medical opinions that the Veteran's current right knee disability is unrelated to both active and National Guard service.  The record contains no medical evidence to the contrary.  Accordingly, service connection for Veteran's right knee disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for lumbosacral strain is denied.


REMAND

The Veteran's claim for an increased rating for a right ankle disorder was received in August 2008.  The November 2008 rating decision on appeal granted the Veteran a 20 percent rating for his right ankle residuals effective from May 22, 2007.  The Veteran was then assigned a temporary total rating for his right ankle disability from July 25, 2008 to July 31, 2009 and a 40 percent rating thereafter.  A December 2011 rating decision reduced the Veteran's right ankle disability rating to 20 percent effective April 1, 2012.  The Veteran seeks a rating in excess of 20 percent for his right ankle disability for the period prior to July 25, 2008 and for the period subsequent to April 1, 2012.  

The November 2016 joint motion states that the Board erred when it failed to provide adequate reasons and bases for its determination that extraschedular consideration was not warranted.  

The Board notes that the Veteran was provided a new VA examination of the right ankle in January 2017.  The Board must remand the Veteran's right ankle claim to the RO for consideration of the January 2017 VA examination report.  Additionally the Board notes that the January 2017 VA examination report does not contain all the information necessary for evaluating the Veteran's right ankle.  See Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  Accordingly, the Veteran must be provided a new VA examination of his ankles.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA ankle examination to ascertain the severity of his service-connected right ankle disability.  All clinical findings should be reported in detail to include the functional impact on daily activities and employment.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each ankle.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  The claims file should be reviewed and the review noted in the examination report.

2.  Thereafter, re-adjudicate the claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) that includes review of all evidence received since the August 2016 SSOC.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


